Exhibit 10.11

 

TERMINATION OF MANAGEMENT SERVICES AGREEMENT

 

TERMINATION OF MANAGEMENT SERVICES AGREEMENT (this “Termination Agreement”),
dated as of August 1, 2012, between Buffalo Management LLC, a Colorado limited
liability company (“Buffalo”), and Prospect Global Resources Inc., a Delaware
corporation (the “Company”).

 

Whereas Buffalo and the Company have previously entered into a Management
Services Agreement dated as of August 5, 2010 and an Amended and Restated
Management Services Agreement dated as of November 19, 2010 (together, the
“Services Agreement”) and wish to terminate the Services Agreement on the terms
set forth herein; and

 

Whereas during the term of the Services Agreement Buffalo provided advisory and
management services to the Company, which included assistance in identifying,
analyzing, and structuring growth initiatives, strategic acquisitions and
investments and arranging debt and equity financing.

 

Now, therefore, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Karlsson Group Acquisition Fee.  The parties agree that
pursuant to Section 2(c) of the Services Agreement, Buffalo will be entitled to
an acquisition fee of $1,500,000 upon the closing of the Company’s acquisition
of the 50% of American West Potash LLC currently owned by The Karlsson
Group, Inc. (the “AWP Closing”).  In full satisfaction of this obligation,
immediately following the AWP Closing the Company shall pay Buffalo $975,000 in
cash and issue Buffalo a warrant to purchase 352,150 shares of the Company’s
common stock at $2.60 per share in the form of Exhibit A.

 

Section 2.              Public Offering Fee.  In consideration of the services
provided by Buffalo in connection with the Company’s underwritten public
offering of 15,400,000 shares of the Company’s common stock, upon execution and
delivery of this Termination Agreement the Company will issue Buffalo a warrant
to purchase 268,304 shares of the Company’s common stock at $2.60 per share in
the form of Exhibit A.

 

Section 3.              Cancellation of Right to Future Fees.  Buffalo agrees to
terminate its rights under Sections 2(b), (c), (d), (g) and (h) to receive any
additional fees other than those specifically called for hereunder in exchange
for (a) a warrant to purchase 1,000,000 shares of the Company’s common stock at
$2.60 per share in the form of Exhibit A to be issued upon execution and
delivery of this Termination Agreement and (b) a warrant to purchase 1,000,000
shares of the Company’s common stock at $2.60 per share in the form of Exhibit A
to be issued immediately following the AWP Closing.

 

Section 4.              Management Fee.  The payment described in
Section 2(a) of the Services Agreement (the “Royalty”)  shall continue to be
paid to Buffalo in perpetuity following the execution and delivery of this
Termination Agreement.

 

--------------------------------------------------------------------------------


 

Section 5.              Public Company Transaction Fee.  Buffalo acknowledges
that the fee payable pursuant to Section 2(e) of the Services Agreement has been
satisfied in full by the Company and that no amount is due to Buffalo under such
Section.

 

Section 6.              Original Buffalo Warrant.  The warrant issued pursuant
to Section 2(f) of the Services Agreement shall remain outstanding following the
execution and delivery of this Termination Agreement.

 

Section 7.              Registration Rights.  The Company and Buffalo shall
enter into the Amended and Restated Registration Rights Agreement in the form of
Exhibit B simultaneously with entering into this Termination Agreement.

 

Section 8.              Termination of Services Agreement.  The Services
Agreement is hereby terminated, subject to the terms and conditions set forth
herein.

 

Section 9.              Information; Observation Rights.  One designee of
Buffalo shall have the right to attend all meeting of the Company’s board of
directors and shall receive all materials, including notices of meetings, that
are sent to members of the board contemporaneously with such sending.

 

Section 10.            Expenses.  The Company shall promptly reimburse Buffalo
for all reasonable, documented expenses incurred in the negotiation and
enforcement of this agreement, including such expenses incurred in connection
with monitoring or auditing calculation of the Management Fee.

 

Section 11.            Acknowledgement of Ownership of Buffalo.  The Company
acknowledges that the following persons have an ownership interest in Buffalo: 
Patrick Avery, its chief executive officer, Barry Munitz, its chairman of the
board, and Chad Brownstein, currently its non-executive vice chairman and a
director and upon execution and delivery of this Termination Agreement to become
its executive vice chairman and remain a director.

 

Section 12.            No Liability.

 

(a)           None of Buffalo, any of its affiliates or any of their respective
principals, officers, directors, members, stockholders, agents or employees
(each, an “Indemnified Party”) shall have any liability to the Company for any
services provided pursuant to the Services Agreement, except as may result from
such Indemnified Party’s gross negligence or willful misconduct.

 

(b)           The Company hereby agrees to indemnify each Indemnified Party from
and against all losses, liabilities, damages, deficiencies, demands, claims,
actions, judgments or causes of action, assessments, costs or expenses
(including, without limitation, interest, penalties and reasonable fees,
expenses and disbursements of attorneys, experts, personnel and consultants
reasonably incurred by the Indemnified Party in any action or proceeding between
the Companies and the Indemnified Party or between the Indemnified Party and any
third party, or otherwise) based upon, arising out of or otherwise in respect of
the Services Agreement or this Termination Agreement or any Indemnified Party’s
equity interest in the Company.

 

2

--------------------------------------------------------------------------------


 

Section 13.            Notices.    Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed delivered upon
personal delivery, facsimile transmission or the next business day if by
recognized overnight courier service, in each case as follows:

 

(a)           if to the Company:

 

1621 18th Street, Suite 260

Denver CO 80202

Attention:  Pat Avery

Facsimile:  720-294-0402

 

if to Buffalo:

 

9595 Wilshire Blvd., Suite 310

Beverly Hills CA 90212

Attention:  Chad Brownstein

Facsimile:  310-205-0692

 

Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.

 

Section 14.            Governing Law; Submission to Jurisdiction.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF COLORADO.

 

Section 15.            Amendment; Termination.  This Agreement may be amended or
terminated in writing by the Company and Buffalo; provided, that no amendment or
termination shall affect Buffalo’s right to receive the Royalty in perpetuity
pursuant to Section 4 hereof unless expressly agreed in writing by Buffalo.

 

Section 16.            Counterparts.  This Agreement may be executed in
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

BUFFALO MANAGEMENT LLC

 

 

 

 

By:

/s/ Chad Brownstein

 

 

Chad Brownstein, Manager

 

 

 

 

PROSPECT GLOBAL RESOURCES INC.

 

 

 

 

By:

/s/ Patrick L. Avery

 

 

Patrick L. Avery, Chief Executive Officer

 

3

--------------------------------------------------------------------------------